COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                NO. 02-10-00257-CV


IN THE INTEREST OF K.G.,
A CHILD


                                     ------------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                                    OPINION
                                     ------------

                                  I. Introduction

      In seven issues, Appellant Mother appeals the termination of her parental

rights to K.G.1 We affirm.

                    II. Factual and Procedural Background

      This case involves a second attempt by the Department of Family and

Protective Services (DFPS) to terminate Mother‘s parental rights to K.G. DFPS

filed its first petition to terminate Mother‘s parental rights to K.G. on January 14,

      1
      We use aliases to protect the identities of the child and her foster families.
See Tex. R. App. P. 9.8.
2008.2     The trial court denied the termination, appointed DFPS as K.G.‘s

permanent managing conservator, and signed an order dismissing the

termination suit on December 17, 2008.        DFPS filed its second petition to

terminate Mother‘s parental rights to K.G. on June 26, 2009. The second trial—

the one from which Mother now appeals—occurred in May 2010.3

      K.G. was around eight years old when DFPS filed its first petition, and

DFPS‘s plan for K.G. was for her to be adopted by the McDougals, her foster

family at that time.    At the May 2010 trial, DFPS offered some testimony

pertaining to events prior to the 2008 petition, including that Child Protective

Services (CPS) had received a referral in December 2007 about negligent

supervision of K.G. by Mother and that Mother had had prior involvement with

CPS because of concerns about her drug use and her tendency to disappear.4

Kimberly Russell, a CPS investigator, testified that in December 2007, Mother

admitted that she had been smoking marijuana since age fourteen and that she

had a history of selling crack cocaine, although she told Russell that she had

stopped selling crack cocaine in July 2007. Russell informed Mother that she

      2
        DFPS alleged the following grounds for termination in its first petition:
endangerment, execution of an unrevoked or irrevocable affidavit of
relinquishment of parental rights, prior termination of parental rights to another
child based on endangerment, and constructive abandonment. See Tex. Fam.
Code Ann. § 161.001(1)(D), (E), (K), (M), (N) (West 2008).
      3
       Father‘s parental rights to K.G. were also terminated, but he does not
appeal.
      4
         CPS lost contact with Mother from July 2007 to December 2007.


                                        2
would have to take a hair follicle drug test or K.G. would remain apart from

Mother, but Mother did not take the drug test. Mother was verbally belligerent

and made threats throughout the investigation.      On January 8, 2008, Mother

spoke with Russell by phone and asked about her other two children but not

about K.G.5 Russell‘s involvement in the CPS investigation ended January 16,

2008, after concluding that the CPS referral of neglectful supervision of K.G. was

―unable to determine.‖

      On December 17, 2008, the trial court denied DFPS‘s first petition—

although Mother had not completed most of the services listed on her CPS

service plan6—and ordered Mother to pay $100 per month in child support, to

have reasonable visitation with K.G., to complete a hair follicle drug test by

January 2, 2009, and to complete a psychological evaluation. The trial court

found in its order that appointment of K.G.‘s parents as her managing

conservators would not be in K.G.‘s best interest because ―the appointment

would significantly impair the Child‘s physical health or emotional development.‖




      5
       Mother‘s other two children had been voluntarily placed with fictive kin—
the same ones K.G. was living with at the time. By December 12, 2007, the CPS
case involving the other children had been closed.
      6
        Mother‘s February 2008 service plan required her to submit to random
drug tests at CPS‘s request, participate in individual counseling and anger
management classes, complete a drug assessment, participate in supervised
visits with K.G., and participate in parenting classes. Mother completed her drug
assessment in 2008.


                                        3
      In addition to a fictive kin voluntary placement, K.G. had lived in three or

four foster homes by May 2010. Cindy Lopez, K.G.‘s therapist; Russell; Ashley

Moore, the ongoing CPS caseworker; and Shirley Morris, K.G.‘s foster mother at

the time, testified at the second trial, in addition to K.G. testifying in camera.

      In camera, K.G. told the trial court that she was in fourth grade and had

lived with Shirley for about five months.       K.G. stated, ―I want to be adopted

because I‘m tired of moving around, going from place to place.‖ She told the trial

court that Mother had had a long time to get her back and stated, ―[Mother] had

one chance that all she had to do was get her—I‘m sorry—take her classes over

again, but she didn‘t, so I feel like she really doesn‘t care.‖ K.G. said, ―No matter

how hard she cries or sorry, to say sorry, I really don‘t care any more for her, so I

want to be adopted.‖7 K.G. informed the trial court that she had lived apart from

Mother for four or five years and that she had not seen Mother recently.

      Moore, the ongoing CPS caseworker, testified that Mother did not take the

court-ordered hair follicle drug test by January 2, 2009, but that Mother took a

hair follicle drug test on January 9, 2009. The next time Mother complied with a

CPS request to take a hair follicle drug test was June 2, 2009.


      7
       K.G.‘s therapist testified that she met K.G. in November 2008. K.G. was
acting out in school with suicidal and homicidal thoughts and ideations because
of trouble coping with the separation from her family. She worked with K.G. for
around thirteen months ending in December 2009. By December 2009, prior to
her pre-adoptive placement, K.G. ―had reached a point to where she knew what
she wanted and she knew how to move forward.‖ By April 2009, K.G. had
decided that she wanted to be adopted.


                                           4
      Mother completed her psychological evaluation, admitted as Exhibit 8, and

gave the following information in the January 29, 2009 evaluation: Mother was

twenty-six years old, had three children, and her then-two-year-old daughter was

born with marijuana in her system. Mother started using marijuana when she

was seventeen, she attended outpatient drug treatment in 2007 but failed to

complete it because of lack of transportation, and the last time she used

marijuana was in December 2008.          She denied ever using cocaine or ever

having suicidal ideation.    However, she had thought seriously about hurting

others, and when CPS became involved in her life, she occasionally heard voices

telling her to hurt CPS. She tried to fight one of her CPS caseworkers once and

the police had come to her house ―plenty of times.‖

      Mother made the following statements to the examiner: ―I wanted to kill

them [the last time she was in court], they told me I can‘t be around nobody‘s

kids, I wanted to break the persecutor‘s [sic] throat‖; and ―I be blacking out half of

the time, I don‘t need medication, I have been counting to calm my nerves.‖

Testing during the evaluation revealed that Mother was in the borderline range of

intellectual functioning and had difficulty learning, with poor insight about her

mental health issues; additional diagnosis classified Mother with schizoaffective

disorder, bipolar type, and cannabis dependence. Mother took some classes




                                          5
through ―Positive Influences‖ based on recommendations in the psychological

evaluation, but she did not seek help for her mental health issues.8

      Moore admitted that Mother had paid child support and that Mother had

attended visits with K.G. from February to September 2009.             However, in

September 2009, Mother attended only one of three possible visits. Mother did

not attend any visits in October or November 2009, and Moore was unable to

reestablish contact with Mother until December 2009.       Mother had visits with

K.G. on December 28, 2009, and January 28, 2010, but after January 28, 2010,

Mother did not attend any visits with K.G.9

      Moore testified that there had been a period of time when Mother had kept

in regular contact with her but then Mother started going months between phone

contacts with her.10 Moore testified that Mother‘s phone numbers were ―typically

disconnected‖11 and that when she went to Mother‘s last known address in

October 2009, she was informed that Mother no longer resided there. Mother

      8
      Mother told Moore in 2009 that she went to John Peter Smith hospital
once but left without being seen because the wait was very long.
      9
        Mother told Moore that she had not been attending visits because of her
schedule with her job and her community service. Mother did not take advantage
of Moore‘s offer to schedule visits after Mother finished work, and Mother was
either unable or unwilling to make other arrangements for the visits.
      10
       Moore said that this was similar to Mother‘s previous cases ―when she
would disappear for months on end.‖
      11
        Mother had provided Moore with over twenty-five phone numbers during
the last year and a half before the 2010 trial, and she occasionally gave Moore
other people‘s phone numbers when she did not have a phone.


                                         6
told Moore, when Moore asked her where she had been living over the last few

months, that she had been ―drifting from friends and family members‖ and that

she ―drifts from place to place.‖ Moore said that the last time she saw Mother

was at the January 28, 2010 visit with K.G.

      Moore testified that after the 2008 trial, she asked Mother to complete

additional services, including parenting classes, anger management classes,

individual counseling, and a drug assessment. She said that she did this as part

of CPS‘s obligation to attempt to reunify the family and so that Mother could

show the trial court that she had mitigated the circumstances that led to K.G.‘s

removal. Mother completed the parenting classes but complied with only two of

fourteen CPS-requested drug tests, even though Moore told Mother that failure to

take a drug test would result in a presumption that the test would have been

positive.

      Moore testified that she sent a letter to Mother on April 28, 2009, outlining

additional recommended services, and on May 14, 2009, Mother acknowledged

to Moore that she received the letter. Moore admitted during cross-examination

that nothing in her letter to Mother about the additional services stated that failure

to perform them would have an impact on whether K.G. was returned to her.

She also acknowledged that Mother was not under a court order to take the other

drug tests Moore requested and that Mother had done a drug assessment in

2008. Moore admitted that CPS never made a finding of physical abuse of K.G.

by Mother and that CPS removed K.G. from Mother based on the risk of neglect.


                                          7
      Moore urged Mother to seek mental health treatment based on Mother‘s

erratic behavior and exhibition of different personalities,12 although Mother‘s drug

issues were Moore‘s main concern. Moore allowed K.G. to pick the places for

her visits with Mother so that Mother and K.G. could have good visits. She

provided payments for drug testing, counseling, and anger management and

parenting classes, and she provided bus passes, all to help Mother complete her

services. Moore stated that the services were offered to Mother in the hope that

K.G. could be reunited with her and that ―whether [Mother] believes me or not, I

really, truly wanted to reunify her.‖13

      Based on Mother‘s failure to complete services, CPS decided in May 2009

to file a second petition to terminate Mother‘s parental rights to K.G.; in June

2009, it filed the petition, alleging the following grounds:      execution of an

unrevoked or irrevocable affidavit of relinquishment of parental rights; termination

of parental rights to another child based on an endangerment finding; failure to


      12
        Moore testified that Mother would curse her out one week and then two
weeks later be very friendly. With regard to Mother‘s behavior and attitude
during the pendency of the CPS case, Moore stated, ―Well, she just called me a
bitch, she‘s been very, very rude, very unprofessional, in my opinion; did not
exhibit behaviors of someone who wants her child back. . . . Cursing, storming
out of the courtroom, being very disrespectful to the professionals in this
building.‖
      13
        Moore stated that home studies were not conducted on the two
placements Mother suggested because one of the possible guardians had
criminal history as recent as 2009 and the other had multiple children in the
home already and the CPS worker for that home had recommended no
placement.


                                          8
support K.G. in accordance with Mother‘s ability during a period of one year

ending within six months of the date of filing the petition; failure to comply with

the provisions of a court order that specifically established the actions necessary

to obtain K.G.‘s return; and constructive abandonment. See Tex. Fam. Code

Ann. § 161.001(1)(F), (K), (M), (N), (O). However, Moore admitted that, as of

May 2009, Mother had not constructively abandoned K.G. She also admitted

that immediately after the first termination trial, CPS‘s plan for K.G. was still for

an unrelated adoption with a concurrent plan of relative adoption.

      Moore replied, ―Yes,‖ when asked whether, at the beginning of the case,

K.G. was bonded with and loved Mother and when asked if, over time, she had

seen a significant change in these circumstances. She stated that CPS‘s plan for

K.G. was termination of Mother‘s parental rights followed by adoption by K.G.‘s

foster mother, Shirley.    Moore served Mother with DFPS‘s new petition on

January 6, 2010.

      Moore testified that Mother‘s housing instability, her failure to alter her

pattern of behavior, and her lack of parenting skills would endanger K.G. if K.G.

were returned to her.     Moore also testified that CPS still had concerns that

Mother was dealing or using illegal substances. Moore concluded that there

would be physical and emotional danger to K.G. if she were returned to Mother

and that it would be in K.G.‘s best interest to terminate Mother‘s parental rights.

      Shirley testified that K.G. was placed with her on December 18, 2009, and

that she intended to adopt K.G. if Mother‘s parental rights were terminated.


                                          9
Shirley also testified that K.G. has been diagnosed with ADHD, that K.G.‘s

behavior suffered when she had visits with Mother, including getting into trouble

at school, and that K.G.‘s behavior improved when her visits with Mother

stopped.

      Mother moved for a directed verdict on all of the termination grounds, and

the trial court granted the directed verdict in part after DFPS waived the following

grounds: execution of an unrevoked or irrevocable affidavit of relinquishment of

parental rights; termination of parental rights to another child based on an

endangerment finding; and failure to support K.G. in accordance with Mother‘s

ability during a period of one year ending within six months of the date of filing

the petition. See Tex. Fam. Code Ann. § 161.001(1)(F), (K), (M). In the order

terminating Mother‘s parental rights, the trial court found that Mother had

constructively abandoned K.G., that she had failed to comply with the provisions

of a court order that specifically established the actions necessary for her to

obtain K.G.‘s return, and that it was in K.G.‘s best interest to terminate Mother‘s

parental rights. See id. § 161.001(1)(N), (O), (2). This appeal followed.

                       III. Termination of Parental Rights

      In her first two issues, Mother argues that DFPS did not plead or prove the

grounds required for termination under family code section 161.004 and that the

evidence is legally and factually insufficient to show that a material change of

circumstances occurred since the previous order denying termination. DFPS

responds that because termination was proper under section 161.001, it was not


                                        10
required to prove, and the trial court was not required to find, that termination

was established under section 161.004.

      A parent‘s rights to ―the companionship, care, custody, and management‖

of his or her children are constitutional interests ―far more precious than any

property right.‖ Santosky v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388,

1397 (1982); In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). ―While parental rights

are of constitutional magnitude, they are not absolute. Just as it is imperative for

courts to recognize the constitutional underpinnings of the parent-child

relationship, it is also essential that emotional and physical interests of the child

not be sacrificed merely to preserve that right.‖ In re C.H., 89 S.W.3d 17, 26

(Tex. 2002). In a termination case, the State seeks not just to limit parental rights

but to erase them permanently—to divest the parent and child of all legal rights,

privileges, duties, and powers normally existing between them, except for the

child‘s right to inherit. Tex. Fam. Code Ann. § 161.206(b) (West 2008); Holick v.

Smith, 685 S.W.2d 18, 20 (Tex. 1985).           We strictly scrutinize termination

proceedings and strictly construe involuntary termination statutes in favor of the

parent. Holick, 685 S.W.2d at 20–21; In re R.R., 294 S.W.3d 213, 233 (Tex.

App.—Fort Worth 2009, no pet.).

      The trial court must find the grounds for termination by clear and

convincing evidence. Tex. Fam. Code Ann. § 161.206(a) (West 2008). Along

with a best interest finding, a finding of only one ground alleged under section

161.001(1) is sufficient to support a judgment of termination. In re E.M.N., 221


                                         11
S.W.3d 815, 821 (Tex. App.—Fort Worth 2007, no pet.). But termination can

only be upheld on a ground that was both pleaded by the party seeking

termination and found by the trier of fact. Vasquez v. Tex. Dep’t of Protective &

Regulatory Servs., 190 S.W.3d 189, 194 (Tex. App.—Houston [1st Dist.] 2005,

pet. denied).   The dispositive question before us is:    Because DFPS sought

termination of Mother‘s parental rights after the trial court rendered an order

denying termination after the first termination trial, did DFPS have to plead and

prove the grounds in section 161.004 in addition to the grounds for termination

under section 161.001, and did the trial court have to make findings thereon?

A. Statutory Construction

      The fundamental guiding rule of statutory construction is to determine and

give effect to the legislature‘s intent. Harris Cnty. Hosp. Dist. v. Tomball Reg’l

Hosp., 283 S.W.3d 838, 842 (Tex. 2009). Additionally, government code section

311.023 states that in construing a statute, regardless of whether it is ambiguous

on its face, we may consider, among other things, the circumstances under

which the statute was enacted; the statute‘s legislative history; and the former

statutory provisions, including laws on the same or similar subjects. See Tex.

Gov‘t Code Ann. § 311.023 (West 2005).

B. Family Code Chapter 161

      Family code section 161.001, used in the majority of termination cases,

originated in 1907; section 161.004, originally codified as section 15.025 in 1993,

is a relatively recent addition to the family code. Compare Act approved Apr. 5,


                                        12
1907, 29th Leg., 2nd C.S., ch. LXIV, 1907 Tex. Gen. Laws 135, 135–37 (current

version at Tex. Fam. Code Ann. § 161.001), with Act of May 27, 1993, 73rd Leg.,

R.S., ch. 597, § 2, 1993 Tex. Gen. Laws 2254, 2255, amended by and recodified

as Act of April 6, 1995, 74th Leg., R.S., ch. 20, § 1, 1995 Tex. Gen. Laws 113,

213–14 (current version at Tex. Fam. Code Ann. § 161.004 (West 2008)).

      1. 1993

             a. Section 15.025 (Predecessor of Section 161.004)

      Section 15.025 was added in response to the Texarkana Court of

Appeals‘s holding that res judicata applied to an attempt to relitigate issues

previously tried in a termination case. See Slatton v. Brazoria Cnty. Protective

Servs. Unit, 804 S.W.2d 550, 552–53 (Tex. App.—Texarkana 1991, no writ); see

also In re J.H., No. 02-04-00031-CV, 2004 WL 2630225, at *12 (Tex. App.—Fort

Worth Nov. 18, 2004, pet. denied) (mem. op.) (citing cases stating that the

legislature passed section 161.004 in response to Slatton); In re T.V., 27 S.W.3d
622, 624 n.1 (Tex. App.—Waco 2000, no pet.) (―This provision was passed in

response to the concern created by the holding in Slatton.‖).              In Slatton,

notwithstanding the court‘s res judicata holding, because the parents had failed

to raise their res judicata objection during trial, the court held that the trial court

could consider the accumulation of evidence from the State‘s initial visit with the

family in 1983 to the final trial in 1989. 804 S.W.2d at 553–56. The legislature

added section 15.025 two years after Slatton. See Act of May 27, 1993, 73rd




                                          13
Leg., R.S., ch. 597, § 2, 1993 Tex. Gen. Laws 2254, 2255 (amended and

recodified 1995).

      Section 15.025 states:

      (a) The court may grant a petition to terminate the parent-child
      relationship of a parent who is not the petitioner after an order or
      decree under Section 15.05(c)[14] of this code that denied a petition
      to terminate the parent-child relationship of that parent has been
      entered only if:

            (1) the petition under this section is filed after the date the
            order or decree under Section 15.05(c) of this code is entered;
            and

            (2) the court makes a finding under Subsection (b) or (c) of
            this section.

      (b) The court may grant a petition to terminate under Subsection (a)
      of this section if the court finds clear and convincing evidence that:

            (1) since the date the order or decree under Section 15.05(c)
            of this code was entered the parent committed an act listed
            under Section 15.02(a)(1) of this code; and

            (2) termination is in the best interest of the child.

      (c) The court may grant a petition to terminate under Subsection (a)
      of this section if the court finds clear and convincing evidence that:

            (1) the circumstances of the child, parent, sole managing
            conservator, possessory conservator, or another party
            affected by the order or decree under Section 15.05(c) of this
            code have materially and substantially changed since the date
            that order or decree was entered;




      14
       Former section 15.05(c) is now codified as section 161.205, entitled
―Order Denying Termination.‖ See Tex. Fam. Code Ann. § 161.205 (West 2008).


                                         14
            (2) the parent committed an act listed under Section
            15.02(a)(1) of this code before the date the court‘s order or
            decree under Section 15.05(c) was entered; and

            (3) termination is in the best interest of the child.

      (d) At the hearing on a petition under this section, the court may
      consider evidence presented at a previous hearing on a petition to
      terminate the parent-child relationship of the parent with respect to
      the same child.

Id. Section four of the 1993 Act states that section 15.025 ―applies only to a

petition to terminate the parent-child relationship filed after a court order or

decree [entered on or after September 1, 1993] that denied a petition to

terminate the parent-child relationship.‖ See Act of May 27, 1993, 73rd Leg.,

R.S., ch. 597, § 4, 1993 Tex. Gen. Laws 2254, 2255.

            b. Section 15.02 (Predecessor of Section 161.001)

      In the 1993 amendment of section 15.02, section 161.001‘s predecessor,

the legislature added subsection (b), which stated that a petition to terminate

parental rights that is filed after the court has entered an order or decree denying

a petition to terminate the same parent‘s rights ―may be granted only as provided

by Section 15.025 of this code.‖ Act of May 27, 1993, 73rd Leg., R.S., ch. 597,

§ 1, 1993 Tex. Gen. Laws 2254, 2255, repealed by Act of Apr. 6, 1995, 74th

Leg., R.S., ch. 20, § 2(1), 1995 Tex. Gen. Laws 113, 282 (emphasis added).




                                         15
            c. Conclusion

      At the time of section 15.025‘s codification in 1993, the plain language set

out in sections 15.02(b) and 15.025 clearly indicated the legislature‘s intent that

section 15.025 exclusively govern the ―second petition‖ situation.

      2. 1995

            a. Recodification of Section 15.025 as Section 161.004

      The 1995 and current version of section 161.004 states,

      (a) The court may terminate the parent-child relationship after
      rendition of an order that previously denied termination of the parent-
      child relationship if:

            (1) the petition under this section is filed after the date the
                order denying termination was rendered;

            (2) the circumstances of the child, parent, sole managing
                conservator, possessory conservator, or other party
                affected by the order denying termination have materially
                and substantially changed since the date that the order
                was rendered;

            (3) the parent committed an act listed under Section 161.001
                before the date the order denying termination was
                rendered; and

            (4) termination is in the best interest of the child.

      (b) At a hearing under this section, the court may consider evidence
      presented at a previous hearing in a suit for termination of the
      parent-child relationship of the parent with respect to the same child.




                                         16
Tex. Fam. Code Ann. § 161.004. The legislature streamlined the language used

in section 15.025 when it recodified the section as section 161.004, and it deleted

the word ―only‖ in section 15.025(a).15

             b. Recodification of Section 15.02 as Section 161.001

      When it codified section 15.02 as current section 161.001, the legislature

omitted subsection (b) entirely, removing the language that stated that a petition

to terminate parental rights that is filed after the court has entered an order or

decree denying a petition to terminate the same parent‘s rights ―may be granted

only as provided by Section 15.025 of this code.‖ Act of May 27, 1993, 73rd

Leg., R.S., ch. 597, § 1, 1993 Tex. Gen. Laws 2254, 2255, repealed by Act of

Apr. 6, 1995, 74th Leg., R.S., ch. 20, § 2(1), 1995 Tex. Gen. Laws 113, 282

(emphasis added).

             c. Conclusion

      Because of the omission of the provisions that made former section 15.025

(now section 161.004) the exclusive method to terminate a parent‘s rights after

the trial court had previously denied an order terminating the parent‘s rights, we

must now determine whether, in the current statutory scheme pertaining to


      15
        That is, section 15.025(a) stated that the court may grant a petition to
terminate after the prior denial of a petition to terminate ―only if: (1) the petition
under this section is filed after the date the order or decree under Section
15.05(c) of this code is entered; and (2) the court makes a finding under
Subsection (b) or (c) of this section.‖ See Act of May 27, 1993, 73rd Leg., R.S.,
ch. 597, § 2, 1993 Tex. Gen. Laws 2254, 2255 (amended and recodified 1995)
(emphasis added).


                                          17
involuntary termination, the legislature intended to allow the trial court the option

of   terminating   a   parent‘s   rights   under   either   161.001   or   161.004.16

Cf. Fleming Foods of Tex., Inc. v. Rylander, 6 S.W.3d 278, 286 (Tex. 1999)

(concluding that when specific provisions of a ―nonsubstantive‖ codification and

the code as a whole ―are direct, unambiguous, and cannot be reconciled with

prior law, the codification rather than the prior, repealed statute must be given

effect‖); In re A.L., No. 13-01-00388-CV, 2002 WL 34230855, at *5 n.8 (Tex.

App.—Corpus Christi Aug. 22, 2002, no pet.) (not designated for publication)

(noting that ―if the trial court was proceeding under . . . section [161.004], TDPRS

had the additional burden at trial to produce evidence documenting a ‗substantial

change‘ in circumstances subsequent to the July 19, 1999 determination that

[Father‘s] rights not be terminated‖).17



      16
        We have previously stated that section 161.004 allows a trial court to
terminate the parent-child relationship after rendition of an order that previously
denied termination of the parent-child relationship only if section 161.004‘s
elements are met. J.H., 2004 WL 2630225, at *12. However, we made this
statement in the context of addressing whether res judicata applied and whether
DFPS satisfied section 161.004‘s requirements—the basis for its petition to
terminate in that case—and not in discussing whether section 161.001 could also
apply. See id. at *12–13.
      17
         In A.L., the appellant did not argue that the evidence was insufficient
under section 161.004 or that the trial court erred by failing to make a specific
finding that the circumstances had substantially changed. Therefore, the court
did ―not address the sufficiency of any possible [section] 161.004 requirements
as to this case,‖ and it found that the evidence was sufficient to support
terminating the appellant‘s parental rights under section 161.001(1)(Q). A.L.,
2002 WL 34230855, at *5 n.8, 6.


                                           18
      3. Case Law Involving Current Section 161.004

      Section 161.004 appears to be typically used when parents raise res

judicata in a termination trial or argue that it should have been raised.18 See In re

D.S, 333 S.W.3d 379, 385–86 (Tex. App.—Amarillo 2011, no pet.); M.F., 2010
WL 1948625, at *1–2 (applying section 161.004 in response to res judicata

argument). In D.S., for example, the trial court had previously denied a petition

to terminate the father‘s parental rights, and the Amarillo Court of Appeals

applied section 161.004 to defeat the father‘s ineffective assistance claim based

on res judicata. 333 S.W.3d at 386 (stating that to show ineffective assistance,

―[i]n light of the function of [section] 161.004, something beyond failure to present

a res judicata defense is necessary‖). But the court upheld the termination based

on the father‘s failure to challenge the trial court‘s section 161.001(1)(M), (N),

      18
         Much of the sparse case law pertaining to section 161.004 illustrates a
split on whether the trial court‘s prior order has to be final before section 161.004
can be used. Compare In re A.A.R., No. 04-08-00870, 2009 WL 1081025, at *1
(Tex. App.—San Antonio Apr. 22, 2009, no pet.) (mem. op.) (holding that section
161.004 did not apply when the trial court‘s earlier order did not deny
termination), Thompson v. Tex. Dep’t of Fam. & Protective Servs., 176 S.W.3d
121, 125–28 (Tex. App.—Houston [1st Dist.] 2004, pet. denied) (applying section
161.004 when trial court had previously denied termination), overruled on other
grounds, Cervantes-Peterson v. Tex. Dep’t of Fam. & Protective Servs., 221
S.W.3d 244 (Tex. App.—Houston [1st Dist.] 2006, no pet.), and T.V., 27 S.W.3d
at 624 & n.1 (holding that section 161.004 did not apply because there was no
final appealable order denying termination), with In re M.F., No. 11-08-00276-CV,
2010 WL 1948625, at *1–2, 4 (Tex. App.—Eastland May 13, 2010, no pet.)
(mem. op.) (using section 161.004 to conclude that the trial court could consider
evidence of conduct prior to the agreed final order even though it was not a
previous order denying termination and upholding termination on endangerment
grounds); T.V., 27 S.W.3d at 624–25 (Vance, J., concurring) (disagreeing that
section 161.004 applied only to final, appealable judgments).


                                         19
and (Q) findings rather than on the application of section 161.004. Id. at 388–89;

see In re N.A., No. 02-10-00022-CV, 2010 WL 3834640, at *9 (Tex. App.—Fort

Worth Sept. 30, 2010, no pet.) (mem. op.) (referring to section 161.004 as a trial

court‘s   alternative   choice—as   a   postponement—between        committing    to

termination under section 161.001 or making DFPS the child‘s managing

conservator indefinitely).

      It is unclear from the case law whether, post-recodification, section

161.004 remains the exclusive means to terminate a parent‘s rights after denial

of a prior termination or just a means to admit evidence from a prior termination

trial. Compare In re M.P., No. 02-10-00064-CV, 2010 WL 5187694, at *1–2 (Tex.

App.—Fort Worth Dec. 23, 2010, no pet.) (mem. op.) (noting that the trial court‘s

termination order was based on the jury‘s findings under section 161.004), In re

B.L.H., No. 01-06-00817-CV, 2008 WL 864072, at *5–6, 11 (Tex. App.—Houston

[1st Dist.] Mar. 27, 2008, no pet.) (mem. op.) (holding that the evidence was

sufficient to support trial court‘s 161.004 findings on material and substantial

change in circumstances and that termination was in the child‘s best interest),

J.H., 2004 WL 2630225, at *11–13 (holding that the evidence was factually

sufficient to support jury‘s finding that circumstances had materially and

substantially changed and stating that ―[a]fter TDFPS satisfied section

161.004(a), the trial court was statutorily authorized under subsection (b) to

consider all of the evidence presented at the previous termination suit‖), and In re

C.T.E., 95 S.W.3d 462, 465 (Tex. App.—Houston [1st Dist.] 2002, pet. denied)


                                        20
(stating that section 161.004 was the applicable law when trial court had

previously failed to terminate father‘s rights), with In re N.R.T., 338 S.W.3d 667,

676, 678–89 (Tex. App.—Amarillo 2011, no pet.) (holding that evidence was

legally and factually sufficient to support the trial court‘s section 161.001 findings,

addressing section 161.004 in the context of res judicata, and holding that the

trial court‘s implied findings supported termination under section 161.004), and In

re M.J., No. 09-05-00331-CV, 2006 WL 3438058, at *1–2 (Tex. App.—Beaumont

Nov. 30, 2006, no pet.) (mem. op.) (upholding termination under section

161.001(1)(P) and (R) even though a prior termination had been denied and

citing section 161.004(b) for the proposition that ―[t]he court may consider

evidence presented at a previous hearing in a subsequent suit for termination

with respect to the same child‖).

      Because the case law is unclear with regard to the necessity of applying

section 161.004 exclusively in a termination after the prior denial of a termination,

we will review the statutory scheme under chapter 161. See Tex. Gov‘t Code

Ann. § 311.023; see also Harris Cnty., 283 S.W.3d at 842.

      4. Family Code Chapter 161’s Statutory Scheme

      Section 161.001 provides that a court may order termination of the parent-

child relationship if the court finds by clear and convincing evidence that a parent

has committed one of twenty listed items and that termination would be in the

best interest of the child. See Tex. Fam. Code Ann. § 161.001(1)(A)–(T), (2).




                                          21
The Austin Court of Appeals has noted that the sections that follow section

161.001

      apply to specific situations such as the rights of an alleged biological
      father, involuntary termination based on inability to care for the child,
      termination of rights after a prior denial of a petition to terminate,
      termination when the parent is the petitioner, termination after
      abortion, and termination when pregnancy results from a criminal
      act.

Vallejo v. Tex. Dep’t of Fam. & Protective Servs., 280 S.W.3d 917, 918 n.1 (Tex.

App.—Austin 2009, no pet.); see, e.g., Tex. Fam. Code Ann. § 161.007 (West

2008) (―Termination When Pregnancy Results from Criminal Act‖); see also

Dockery v. State, No. 03-05-00713-CV, 2006 WL 3329794, at *1 (Tex. App.—

Austin Nov. 14, 2006, pet. denied) (mem. op.) (noting that the father who was

seeking to terminate his rights under section 161.005—―Termination When

Parent is Petitioner‖—was trying to do so ―under a rarely used provision of the

family code‖).

      Some of the sections that follow section 161.001, like section 161.004,

have additional requirements.      Compare Tex. Fam. Code Ann. § 161.003

(requiring a finding that the parent have a mental illness or deficiency and the

resulting inability to meet the child‘s mental, physical, and emotional needs, in

addition to a best interest finding), with id. § 161.004 (requiring a finding under

section 161.001(1) and a best interest finding, as well as the post-denial filing

and material and substantial change requirements). One has fewer. See id.

§ 161.002 (allowing summary termination of an alleged biological father‘s



                                         22
parental rights without the necessity of a best interest finding if the alleged father

fails to act). And one is so narrow that it has yet to be construed. See id.

§ 161.006 (―Termination After Abortion‖).

      Chapter 161, entitled ―Termination of the Parent-Child Relationship,‖

presents an overlapping pattern: a catchall general statute, section 161.001,

which covers different fact scenarios that may also include situations covered by

the statutes that follow section 161.001, plus the child‘s best interest, and

statutes created to respond to case law, such as section 161.004 in response to

Slatton, or to potential situations, such as section 161.006. This overlapping

pattern has carried over into the interpretive case law.

      For example, when an alleged father admits or otherwise claims paternity,

section 161.002(a) permits him to fend off summary termination of his parental

rights and requires DFPS to satisfy the high burden of proof of clear and

convincing evidence necessary for termination of parental rights under section

161.001. See In re K.W., No. 02-09-00041-CV, 2010 WL 144394, at *3 (Tex.

App.—Fort Worth Jan. 14, 2010, no pet.) (mem. op.); see also In re D.V., No. 05-

10-00413-CV, 2010 WL 4192892, at *6 (Tex. App.—Dallas Oct. 26, 2010, no

pet.) (mem. op.) (concluding that the court did not need to reach father‘s section

161.002 issues when it had already concluded that the evidence was legally and

factually sufficient to support termination under section 161.001); In re D.A., No.

02-09-00460-CV, 2010 WL 3618718, at *1, 5 (Tex. App.—Fort Worth Sept. 16,

2010, no pet.) (mem. op.) (same).


                                         23
      Section 161.003 sets out a list of five elements that the court must find

before it may order termination based on the parent‘s inability to care for a child,

including a finding of a mental or emotional illness or a mental deficiency that

renders the parent unable to provide for the child‘s physical, emotional, and

mental needs.    See Tex. Fam. Code Ann. § 161.003(a)(1)–(5).          But section

161.003 is not the exclusive way to terminate the parental rights of someone with

a mental illness or deficiency. See In re K.B., No. 02-09-00441-CV, 2010 WL
4028107, at *12 n.16 (Tex. App.—Fort Worth Oct. 14, 2010, no pet.) (mem. op.)

(―Texas law provides that parental rights may properly be terminated when a trial

court has made a finding under either section 161.001(1) or section 161.003,

plus a best interest finding under section 161.001(2).‖); see also In re J.A.W., No.

06-09-00068-CV, 2010 WL 1236432, at *3 n.2, 4 (Tex. App.—Texarkana Apr. 1,

2010, pet. denied) (mem. op.) (holding that because the evidence was sufficient

to support the trial court‘s section 161.001(1) finding, the court did not have to

reach the other section 161.001(1) findings or the finding under 161.003); In re

A.L.M., 300 S.W.3d 914, 915, 931–32 & n.17 (Tex. App.—Texarkana 2009, no

pet.) (refusing to modify the trial court‘s order to support termination under

section 161.001(1)(D) or (E) when the sole basis for termination was the trial

court‘s findings under section 161.003, which were not supported by legally

sufficient evidence).   Compare In re J.P., No. 02-07-00026-CV, 2008 WL
283295, at *13 (Tex. App.—Fort Worth Feb. 4, 2008, no pet.) (mem. op.) (noting

that to terminate under section 161.003, DFPS ―must prove additional elements


                                        24
not required under section 161.001(1)(D) and (E)‖ and that while DFPS is not

required to file a case under section 161.003, ―when a parent suffers from mental

illness, section 161.003 may be more appropriate‖), with In re D.R., No. 02-06-

00146-CV, 2007 WL 174351, at *7 (Tex. App.—Fort Worth Jan. 25, 2007, no

pet.) (mem. op.) (―Texas case law overwhelmingly supports TDFPS‘s contention

that parental rights may properly be terminated under either section 161.001 or

section 161.003 in cases in which a parent‘s mental illness or deficiency is

relevant.‖). In D.R., this court rejected the mother‘s argument that because she

suffered from a mental deficiency, DFPS was required by statute to initiate its

termination suit pursuant to section 161.003 rather than section 161.001. 2007
WL 174351, at *7 (noting that the mother cited no authority, and that this court

had found none, to support her contention that termination must be brought

exclusively under section 161.003 any time the parent at issue suffers from a

mental deficiency).

      5. Public Policy of the Family Code

      One of the family code‘s overarching policies is to determine and protect

the child‘s best interest. See, e.g., Tex. Fam. Code Ann. § 263.307 (West 2008)

(―Factors in Determining Best Interest of Child‖); see also In re A.S.M., 172
S.W.3d 710, 715 (Tex. App.—Fort Worth 2005, no pet.).              With regard to

conservatorship, possession, and access, for example, the family code states

that Texas‘s public policy is that ―[t]he best interest of the child shall always be

the primary consideration of the court‖ and to assure that children will have


                                        25
frequent and continuing contact with parents ―who have shown the ability to act in

the best interest of the child‖ and to provide ―a safe, stable, and nonviolent

environment for the child.‖   See Tex. Fam. Code Ann. §§ 153.001(a)(1)–(2),

153.002 (West 2008).

C. Analysis

      Based on the legislature‘s omission of section 15.02(b)19 when it codified

section 161.001 and its omission of ―only‖ in section 15.025(a) when it codified

section 161.004, the interpretation of chapter 161 in the case law, and the

overarching emphasis on the child‘s best interest interwoven throughout the

family code, we cannot agree with Mother‘s contention that the only way the trial

court could terminate her parental rights here was under section 161.004.

Compare Act of May 27, 1993, 73rd Leg., R.S., ch. 597, § 1, 1993 Tex. Gen.

Laws 2254, 2255 (repealed 1995), with Tex. Fam. Code Ann. § 161.001; see

e.g., D.R., 2007 WL 174351, at *7 (noting that Texas case law supports

contention that parental rights could be terminated under either section 161.001

or section 161.003).

      Rather, using section 161.004 is the only way that the trial court could

terminate her parental rights based upon ―evidence presented at‖ the hearing

before the trial court issued its December 17, 2008 denial of the first petition to

terminate. See Tex. Fam. Code Ann. § 161.004(b). Therefore, while the trial

      19
        Section 15.02(b), as stated above, required that termination after a prior
order denying termination ―may be granted only as provided by Section 15.025.‖


                                        26
court erred by admitting evidence from before the December 17, 2008 denial of

DFPS‘s first petition when DFPS did not plead section 161.004 as a ground to

terminate Mother‘s parental rights, the error was harmless because DFPS

pleaded constructive abandonment under section 161.001(1)(N), the trial court

ordered the termination under section 161.001(1)(N) and (O), and, as discussed

below, the evidence of constructive abandonment occurring after the dismissal

order was sufficient to support termination under section 161.001(1)(N). See

E.M.N., 221 S.W.3d at 821. We overrule Mother‘s first and second issues.

D. Constructive Abandonment

      In her fifth, sixth, and seventh issues, Mother complains that termination of

her parental rights under section 161.001(1)(N) cannot be upheld because DFPS

failed to make a reasonable effort to return K.G. to her and because DFPS failed

to provide legally and factually sufficient evidence to establish that Mother was

unable to provide K.G. with a safe environment or that she had failed to regularly

visit or maintain significant contact with K.G. Mother does not challenge the trial

court‘s best interest finding.

      1. Standard of Review

      Termination decisions must be supported by clear and convincing

evidence. Tex. Fam. Code Ann. §§ 161.001, 161.206(a). Evidence is clear and

convincing if it ―will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.‖        Id.

§ 101.007 (West 2008).           Due process demands this heightened standard


                                         27
because termination results in permanent, irrevocable changes for the parent

and child. In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see In re J.A.J., 243
S.W.3d 611, 616 (Tex. 2007) (contrasting standards for termination and

modification).

      In evaluating the evidence for legal sufficiency in parental termination

cases, we determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the grounds for termination were

proven.    In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).      We review all the

evidence in the light most favorable to the finding and judgment. Id. We resolve

any disputed facts in favor of the finding if a reasonable factfinder could have

done so. Id. We disregard all evidence that a reasonable factfinder could have

disbelieved. Id. We consider undisputed evidence even if it is contrary to the

finding.   Id.   That is, we consider evidence favorable to termination if a

reasonable factfinder could, and we disregard contrary evidence unless a

reasonable factfinder could not. Id.   We cannot weigh witness credibility issues

that depend on the appearance and demeanor of the witnesses, for that is the

factfinder‘s province. Id. at 573, 574. And even when credibility issues appear in

the appellate record, we defer to the factfinder‘s determinations as long as they

are not unreasonable. Id. at 573.

      In reviewing the evidence for factual sufficiency, we give due deference to

the factfinder‘s findings and do not supplant the verdict with our own.     In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on the entire


                                        28
record, a factfinder could reasonably form a firm conviction or belief that the

parent violated subsection (N) of section 161.001(1).       Tex. Fam. Code Ann.

§ 161.001(1)(N); C.H., 89 S.W.3d at 28.       If, in light of the entire record, the

disputed evidence that a reasonable factfinder could not have credited in favor of

the finding is so significant that a factfinder could not reasonably have formed a

firm belief or conviction in the truth of its finding, then the evidence is factually

insufficient. H.R.M., 209 S.W.3d at 108.

      2. Applicable Law

      A parent constructively abandons a child when (1) the child has been in

the permanent or temporary managing conservatorship of the State or an

authorized agency for not less than six months,20 (2) the State or the authorized

agency has made reasonable efforts to return the child to the parent, (3) the

parent has not regularly visited or maintained significant contact with the child,

and (4) the parent has demonstrated an inability to provide the child with a safe

environment. Tex. Fam. Code Ann. § 161.001(1)(N); In re M.R.J.M., 280 S.W.3d
494, 505 (Tex. App.—Fort Worth 2009, no pet.) (op. on reh‘g); In re A.S., 261
S.W.3d 76, 88–89 (Tex. App.—Houston [14th Dist.] 2008, pet. denied).




      20
        Mother does not dispute that K.G. has been in foster care, under DFPS‘s
conservatorship, for significantly longer than six months. See Tex. Fam. Code
Ann. § 161.001(1)(N).


                                         29
            a. Reasonable Efforts

      In her fifth issue, Mother complains that DFPS failed to make reasonable

efforts to return K.G. to her and that, despite DFPS‘s general statements about

working on reunification, ―the facts show that [DFPS‘s] permanency goal was

termination in February[] 2009, and in May 2009, and the termination suit was

filed in June[] 2009. Little if any evidence supports a position that any serious

attempt to reunify K.G. with [Mother] was ever contemplated, much less put into

action.‖   She argues that performing the tasks requested by DFPS was

impossible before DFPS made the decision to seek termination in May 2009.

      The record reflects that DFPS‘s first and second petitions each contain the

following language: ―If reunification with the mother cannot be achieved, the

Court should terminate the parent-child relationship . . . .‖ [Emphasis added.] And

despite the notation in K.G.‘s May 2009 service plan about unrelated adoption as

the long-range permanency goal for K.G., the trial court could have reasonably

formed a firm belief or conviction that the ―reasonable efforts‖ element was

proven based on Moore‘s testimony that she had tried to facilitate K.G. and

Mother‘s reunification by providing services to mitigate the circumstances that

had led to K.G.‘s removal; that she had encouraged Mother to seek help for her

mental health problems; and that she had made additional efforts to make sure

that Mother and K.G. could have good visits.21 Therefore, the trial court could


      21
       Additionally, Mother had from May 2009 until trial in May 2010 to make
her own reasonable efforts at showing the trial court that she wanted K.G. back

                                        30
have found that DFPS, through CPS, made reasonable efforts to return K.G. to

Mother. See In re K.M.B., 91 S.W.3d 18, 25 (Tex. App.—Fort Worth 2002, no

pet.) (stating that the State showed that it made reasonable efforts to return the

child to the parent when it prepared service plans and made efforts to work with

the parent on the service plans); see also M.R.J.M., 280 S.W.3d at 505 (holding

that the State made reasonable efforts under section 161.001(1)(N) when it

prepared several service plans for the parent and made special arrangements for

him to attend parenting classes near his home and to transport him to his

psychological assessment).

            b. Safe Environment

      In her sixth issue, Mother contends that DFPS provided ―little more than

conclusory statements regarding [Mother‘s] housing and ability to provide a safe

environment‖ and that the record is ―100% bare of any showing that any harm

has ever happened to K.G. while she was in [Mother‘s] care.‖

      The record also reflects that one of Mother‘s other children was born with

marijuana—Mother‘s drug of choice since at least age seventeen—in her system;

that Mother had schizoaffective disorder, bipolar type; and that Mother had not

been treated for her mental health issues and instead denied that she needed

medication, stating that she had been ―counting to calm [her] nerves.‖ Mother

in her life by working the services provided by CPS and remaining in contact with
CPS. K.G. summarized her feelings about this in her in camera testimony,
pointing out that all Mother had to do was take some classes again and stating,
―but she didn‘t, so I feel like she really doesn‘t care.‖


                                       31
had also not established a residence for K.G. by the 2010 trial; instead, she

―drifted‖ from place to place, staying with various family and friends, and dropped

out of touch with CPS for several months. Therefore, the trial court could have

chosen to believe that Mother‘s housing instability and her failure to alter her

pattern of behavior and take steps to treat her mental health issues

demonstrated an inability to provide K.G. with a safe environment. See, e.g., In

re T.M., No. 02-09-00145-CV, 2009 WL 5184018, at *5 (Tex. App.—Fort Worth

Dec. 31, 2009, pet. denied) (mem. op.) (―[T]he evidence establishes Father‘s

inability to provide the children with any environment . . . much less a safe

environment.‖); M.C. v. Tex. Dep’t of Fam. & Protective Servs., 300 S.W.3d 305,

310 (Tex. App.—El Paso 2009, pet. denied) (holding that evidence was sufficient

to show that mother could not provide child with a safe environment when

mother, among other things, had no permanent housing, was diagnosed with

bipolar disorder and depression, had anger management issues, and did not

seek treatment from MHMR).

             c. Regular Visits or Significant Contact

      In her seventh issue, Mother argues that the evidence is legally and

factually insufficient to show that she did not regularly visit or maintain significant

contact with K.G., stating that ―the recent failure to maintain contact is logically

explained by the timing of her receipt of the termination petition rather than a lack

of desire to maintain contact.‖




                                          32
      The record shows that on January 6, 2010, Mother waived service of the

second petition, which was filed in June 2009.         However, Mother stopped

attending visits with K.G. long before January 2010; she attended one visit in

September 2009 before dropping out of contact with CPS until December 2009.

And between February 2010 and the trial in May 2010, Mother did not attend any

visits with K.G. Moore testified that Mother told her that she had been unable to

attend visits between February and May because of her work schedule and

community service, but Mother did not accept Moore‘s offer for an alternative

visitation schedule. Therefore, the trial court could have reasonably found that

Mother failed to regularly visit or maintain significant contact with K.G. See In re

J.J.O., 131 S.W.3d 618, 628–29 (Tex. App.—Fort Worth 2004, no pet.) (holding

the evidence legally and factually sufficient to support finding that mother had not

regularly visited or maintained significant contact with the child when mother

made only twelve visits during a nine-month period); see also M.C., 300 S.W.3d

at 310 (holding that mother did not regularly visit or maintain significant contact

with the child when she visited only six to eight times in a twelve-month period).

            d. Conclusion

      Based on our review above, we determine that the trial court could have

formed a firm belief or conviction that each of the elements under section

161.001(1)(N) were proven.22 Therefore, we hold that the evidence is legally and


      22
       That is, despite Moore‘s admission that, as of May 2009, Mother had not
constructively abandoned K.G., by the time of the trial in May 2010, as set forth

                                        33
factually sufficient to support termination of Mother‘s parental rights on the

ground of constructive abandonment, and we overrule Mother‘s fifth, sixth, and

seventh issues. See Tex. Fam. Code Ann. § 161.001(1)(N); H.R.M., 209 S.W.3d

at 108; J.P.B., 180 S.W.3d at 573; see also In re P.R., 994 S.W.2d 411, 416

(Tex. App.—Fort Worth 1999, pet. dism‘d w.o.j.) (holding the evidence sufficient

to support constructive abandonment finding when, among other things, Mother

routinely missed or skipped counseling sessions, attended only two anger

management classes, lived in thirteen to seventeen different locations, and failed

to regularly visit or maintain significant contact with her child), disapproved of on

other grounds by J.F.C., 96 S.W.3d at 267. Based on our disposition here, we

need not address Mother‘s remaining issues under section 161.001(1)(O). See

Tex. R. App. P. 47.1.; J.L., 163 S.W.3d at 84.

                                 IV. Conclusion

      Having overruled Mother‘s dispositive issues, we affirm the trial court‘s

judgment.



                                                    BOB MCCOY
                                                    JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: July 28, 2011



above, there was sufficient evidence to support the trial court‘s constructive
abandonment finding.


                                         34